DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
REASON FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
  	The prior art of record fails to teach neither singly nor in combination, the claimed limitation of the use of: “generating at least one optimal plan for the plurality of loT devices associated with the identified user based on the performed connectivity and management analysis, wherein the cognitive engine provides at least one recommendation, at least one adjustment or at least one action to the generated optimal plan associated with the identified user; performing at least one action based on the generated at least one optimal plan; and responsive to receiving a user’s reaction as an input from a biometric detection device for the at least one action, determining the at least one action met a user’s expectation based on the user’s reaction from the biometric detection device” as stated in claims 1, 9, and 17.  This limitation, in conjunction with other limitation in the independent claims, is not specifically disclosed or remotely suggested in the prior art or record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451